 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY
COMPANY,
Plaintiffs,
Vv. Case No: 6:18-cv-223-Orl-28LRH

FAMILY PRACTICE AND REHAB, INC.
and GILSON MORTIMER,

Defendants.

 

ORDER

State Farm Mutual Automobile Insurance Company (“State Farm Mutual’) and State
Farm Fire and Casualty Company (“State Farm Fire”) (collectively “State Farm’) bring the
instant action for fraud, unjust enrichment, and declaratory judgment against Family
Practice and Rehab, Inc. (“Family Practice”) and Gilson Mortimer.’ State Farm now moves
for summary judgment against Gilson Mortimer. (Doc. 36).2 As set forth below, State
Farm’s motion is granted in part and denied in part.
I. Background

Health care clinics operating in Florida are required to be licensed by the Agency
for Health Care Administration (“AHCA”) unless they qualify for an exemption. Fla. Stat.

§ 400.991 (2012). A clinic does not lawfully provide services if it does so without obtaining

 

‘This Court has subject-matter jurisdiction under 28 U.S.C. § 1332(a). (Compl.,
Doc. 1, at 1-2).
2 Mortimer filed a Response (Doc. 44) to the motion.

 
 

 

required licenses or meeting the standards for an exemption. Section 400.9905(4)(g),
Florida Statutes, provides an exemption for clinics that are “wholly owned by one or more
licensed health care practitioners . . . if one of the owners who is a licensed health care
practitioner is supervising the business activities and is legally responsible for the entity's
compliance with all federal and state laws.” A Florida statute pertaining to personal injury
protection (“PIP”) benefits also provides exemptions to licensing requirements for entities
“wholly owned” by a physician licensed under chapters 458 or 459, or by a chiropractic
physician licensed under chapter 60. Id. § 627.736(5)(h). “An insurer or insured is not
required to pay a claim or charges . . . for any service or treatment that was not lawful at
the time rendered [or] [t]lo any person who knowingly submits a false or misleading
statement relating to the claim or charges.” Id. § 627.736(b)(1).

Family Practice was incorporated in Florida in March 2012 with Dr. Charles
Richard—a doctor of osteopathic medicine—as the corporation’s president and Mortimer—
a non-physician—as its vice president.? (Mortimer Dep. Ex. 2).4 Family Practice operated
as a chiropractic clinic in Orlando, Florida, until 2015, when it was dissolved. (Mortimer
Dep. at 20, 116; Richard Decl. at 3). Family Practice was not licensed by AHCA, instead
asserting entitlement to an exemption based on Dr. Richard’s purported whole ownership
of the clinic.

State Farm Mutual and State Farm Fire are insurers who routinely pay medical

providers for services rendered to their insureds under PIP policies. While Family Practice

 

> Fritz A. Nicolas was listed as the secretary, but he has not been implicated in this
case.

4 Mortimer’s deposition and corresponding exhibits, as well as the other exhibits to
State Farm’s motion, are filed as Docs. 36-1 through 36-9. Citations are to deposition page
numbers rather than to page numbers in the electronic record.

 
 

 

was in operation, State Farm Mutual paid $377,846.72 and State Farm Fire paid $6,549.52
to Family Practice for such services. (Mortimer Dep. at 125). In this lawsuit, State Farm
claims that Mortimer was an owner of Family Practice and that therefore Family Practice
was not exempt from AHCA licensure under Florida law. State Farm thus contends that it
had—and has—no obligation to pay Family Practice, and State Farm seeks to recover the
sums that it did pay. State Farm further asserts that because Mortimer admitted to retaining
the benefits from State Farm’s payments to Family Practice, State Farm may recover all
payments from Mortimer directly.®
Ul. Summary Judgment Standards

“The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). The Court must construe the facts and all reasonable
inferences therefrom in the light most favorable to the nonmoving party. Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). However, when faced with a
“properly supported motion for summary judgment, [the nonmoving party] must come
forward with specific factual evidence, presenting more than mere allegations.” Gargiulo

v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997). “[A]t the summary judgment stage

 

the judge’s function is not himself to weigh the evidence and determine the truth of the

 

° Family Practice did not respond to State Farm’s Complaint, and the Clerk entered
a default against Family Practice. (Doc. 16). State Farm then moved for default final
judgment, (Doc. 24), and the assigned magistrate judge denied the motion without
prejudice, (Doc. 25), allowing State Farm to refile the motion after the case against
Mortimer is resolved. State Farm brings the current motion for summary judgment only as
to Mortimer.

 
 

 

matter but to determine whether there is a genuine issue for trial.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 249 (1986).

“[J]udges [are not] required to submit a question to a jury merely because some
evidence has been introduced by the party having the burden of proof, unless the evidence
be of such a character that it would warrant the jury in finding a verdict in favor of that party
....[I]n every case, before the evidence is left to the jury, there is a preliminary question
for the judge, not whether there is literally no evidence, but whether there is any upon which
a jury could properly proceed to find a verdict for the party producing it, upon whom the
onus of proof is imposed.” Id. at 251 (quoting Improvement Co. v. Munson, 14 Wall. 442,
448 (1872)). The inquiry is “whether the evidence presents a sufficient disagreement to
require submission to the jury or whether it is so one-sided that one party must prevail as
a matter of law.” Id. at 251-52. Summary judgment may be granted if no “reasonable jury
could return a verdict for the nonmoving party.” Id. at 248.

Hl. Discussion

A. “Wholly Owned”

State Farm argues that it is entitled to summary judgment on the question of
ownership of the clinic because there is no genuine issue of material fact as to whether
Family Practice was “wholly owned” by one or more licensed health care practitioners. The
record evidence establishes that State Farm is correct. Mortimer—who claims to have
been the Family Practice office manager—admits that there are no texts, emails,
documents, or other forms of records to substantiate any of his assertions of non-
ownership. Mortimer’s evidence against ownership is his own deposition testimony, which

is riddled with contradictory statements and evasive answers. Further, Mortimer’s

 
 

 

deposition directly contradicts his answers to interrogatories on many issues. Even viewing
Mortimer’s statements and their discrepancies in the light most favorable to him, as the
Court must, there is not evidence of a “sufficient disagreement to require submission to the
jury” on the issue of ownership. Anderson, 477 U.S. at 251-52.

State Farm does not need to show that Mortimer was the sole owner of Family
Practice in order to prove that the clinic was providing services unlawfully. State Farm only
needs to show that Mortimer—or another non-physician—was, in reality, a partial owner of
Family Practice such that Dr. Richard—a physician—was not the sole owner. State Farm
has done so.

Section 627.732(17), Florida Statutes, defines “entity wholly owned” to mean an
entity “in which licensed health care practitioners are the business owners of all aspects of
the business entity, including, but not limited to, being reflected as the business owners on
the title or lease of the physical facility, filing taxes as the business owners, being account
holders on the entity's bank account, being listed as the principals on all incorporation
documents required by this state, and having ultimate authority over all personnel and
compensation decisions relating to the entity.” Courts have provided additional factors to
aid in determining whether an entity is “wholly owned” by licensed health care practitioners,
including financial factors such as whether a non-physician signed company checks, used
company checks and debit cards for personal expenses, wrote company checks to
themselves and family members, withdrew cash from business accounts for personal use,
directed payments to other businesses that the individual owned or their businesses’

vendors, or had the company pay for a personal vehicle. See State Farm Mut. Auto. Ins.

 

 
 

 

Co. v. First Care Sol., Inc., 232 F. Supp. 3d 1257, 1263-67 (S.D. Fla. 2017); State Farm Mut.
Auto Ins. Co. v. Med. Serv. Ctr. of Fla., 103 F. Supp. 3d 1343, 1351-53 (S.D. Fla. 2015).

Other factors that courts have considered relate to incorporation and corporate
control, such as whether a non-physician: made capital investments in the entity, received
profits or suffered losses, had the ability to sell or dissolve the business, had authority to
retain and direct the activities of attorneys, hired the company’s accountants, participated
in the preparation and filing of tax returns, owned equipment in the facility, handled the
winding up of the business and storage of equipment and patient records, or actively
participated in management and control of the business. See State Farm Fire & Cas. Co.
v. Silver Star Health & Rehab, 739 F.3d 579, 585 (11th Cir. 2013); First Care, 232 F. Supp.
3d at 1263-67; Med. Serv. Ctr., 103 F. Supp. 3d at 1351-53. Additionally, courts have
listed factors more related to the management of daily clinic activities, such as whether a
non-physician: possessed keys and alarm codes for the facility, was responsible for vendor
bills, was involved in day-to-day operational activities, determined amounts billed to
insurers, controlled payroll, maintained patient records, or dictated office policies and
decisions pertaining to pricing, advertising, and personnel. See Silver Star, 739 F.3d at
585; Med. Serv. Ctr., 103 F. Supp. 3d at 1351-53; First Care, 232 F. Supp. 3d at 1263-67.

1. Financial Control

Perhaps most indicative of Mortimer’s ownership of Family Practice is his use and
control of the finances of the business. As described in more detail below, Mortimer (1)
was a signer on the clinic’s bank account, (2) used company checks and debit cards for

personal expenses, (3) wrote company checks to himself and family members, (4)

 
 

 

withdrew cash for personal use, (5) directed payments to other businesses that he owned
and those businesses’ vendors, and (6) had the company pay for his personal vehicle.
Mortimer claims Family Practice had no bookkeeping system and that he kept no
payroll or other financial records relating to Family Practice’s obligations to him, his wife,®
or his other personal businesses. (Mortimer Dep. at 54, 72-79, 92~93). Yet he paid
himself, his wife, and at least four of his other personal businesses large sums of money
that he states were for backpay, repayment of his loans to the business, and services
rendered by his other businesses. He does not dispute that he used Family Practice’s
bank account to withdraw $62,139.50, spend $113,661.26 in debit card transactions, write
$37,500 in checks to himself and his personal entities, and pay $64,538.48 to his wife. (Id.
at 126-29). He even directly paid vendors to whom his personal businesses—unrelated
to Family Practice—owed money. (Id. at 96-99). On the other hand, Dr. Richard avers he
never signed any checks on behalf of the clinic,’ (Richard Decl. at 2), and Dr. Richard’s
total withdrawals from the clinic's bank account were $15,788.15; total debit card
transactions were $23,912.12; and total check payments were $12,000, including all
payment for services he rendered as a chiropractor at the clinic. (Mortimer Dep. Ex. 39).
There are also $1,235,156.53 in unspecified withdrawals that Mortimer does not
have accountings for; he claims he gave money to Dr. Richard because Dr. Richard was

going through a divorce and did not want the funds tracked back to him. (Mortimer Dep. at

 

§ Mortimer stated in his deposition that his wife did some work for the clinic, but he
said there was no calculation for how he made the payments to her from Family Practice.
(Mortimer Dep. at 46-56). He later also stated that some of the payments to her were
actually for undocumented backpay owed to him. (Id.). In 2015, Dr. Richard received less
W-2 pay from Family Practice than Mortimer’s wife did. (Id. at 48).

’ Mortimer does not refute these assertions made by Dr. Richard in his declaration.

 
 

 

127). Oddly, this account of events is first introduced by Mortimer at the very end of his
deposition. (Id.)

Mortimer repeatedly used Family Practice’s bank account to pay for personal
expenses, including the down payment on his Land Rover. (Id. at 94). He used his Family
Practice debit card to make personal purchases at places like Red Lobster, Advance Auto
Parts, Victoria’s Secret, Guess, Publix, Burlington, Armani Exchange, and several hotels.
(Id. at 105-10). After reviewing bank records showing charges at Publix and other entities,
Mortimer was asked:

Q: And then towards the bottom of the page, there’s a charge on your account for
Victoria’s Secret; correct?

A: Correct.
Q: And those are all for personal or household transactions; correct?

A: No.

Q: What business purpose did you have for a purchase at Victoria’s Secret on your

business card?

A: None.
(Id. at 106-07). Mortimer later explained:

A: ... Any time | used the card, you know, it’s either | didn’t get paid my full pay,

and | used it for my personal use, and Dr. Richard authorized me to use it.

Q: All right. Any documentation to evidence that Dr. Richard authorized you to use

your ATM card for personal, non-business purchases?

A: There is no document besides him adding me on to the account.
(Id. at 108). Even if Mortimer’s statements are taken as true regarding Dr. Richard’s
consent and the payments being reimbursement for amounts owed to him, the fact that
Mortimer had the ability to do these things is overwhelming evidence of his exercise of
control over Family Practice’s finances. Cf. Eckhardt v. United States, 463 F. App’x 852,
856-57 (11th Cir. 2012) (discussing similar personal uses of funds as clear evidence of

dominance and control in the context of alter ego liability).

 
 

 

Mortimer’s control is further evident in his use of the Family Practice bank account
to make wire transfers totaling roughly $59,000 for his personal purchase of a commercial
property. (Mortimer Dep. at 81~84). Mortimer then proceeded to lease the property to
commercial tenants for personal gain. (Id.) He also used the Family Practice bank account
to pay a man to do work on his new, personal rental property. (Id. at 101-02).

2. Incorporation and Corporate Control

There is also clear evidence of Mortimer’s involvement in the clinic’s incorporation
and his exercise of corporate control, including Mortimer’s: (1) being listed as the vice
president on incorporation documents; (2) handling many of the clinic startup tasks, such
as hiring employees and obtaining equipment; (3) filing income tax returns as a business
owner, including listing profits and losses attributable to the clinic; (4) handling the
preparation and filing of the clinic’s taxes, as well as using the same accountant to file his
personal and the clinic’s tax returns; (5) handling the winding up of the business after
dissolution; and (6) maintaining possession of the clinic’s equipment and patient records
well after dissolution.

Mortimer claims that he did not work for Family Practice until January or February
2013, but he is listed in the Articles of Incorporation as the vice president in 2012, (Mortimer
Dep. at 21, 28-29); assisted with licensing in 2012, (id. at 33); became a signer on the
clinic bank account and began writing and signing checks starting with the first check in
June 2012, (id. at 36); and is named on the IRS's letter requesting Family Practice’s EIN
dated January 4, 2013, (id. at 112-13). Mortimer also arranged for equipment to be
delivered to the clinic, for computers and furniture to be set up, and for the hiring of

employees. (Id. at 33). Although not named on the lease, Mortimer participated in finding

 
 

 

the clinic location and negotiating the lease. (Id. at 22, 121). Mortimer arranged for any
insurance coverages needed by Family Practice, (id, at 35-36), and although he claims
not to have known he was an officer of the company, (id. at 28-29), he signed at least one
insurance application as an owner/officer in February 2013, (id. at 34~—36; Mortimer Dep.
Ex. 7). Thus, although he claims not to have been an owner or employee, he was clearly
thoroughly involved in the clinic at the time of incorporation and setup.

Mortimer asserts that when he was officially hired, his title at Family Practice was
“office manager.” However, he has no idea about basic recordkeeping practices. For
example, although there is no documentation of it, Mortimer claims that he personally made
loans to the clinic. (Mortimer Dep. at 25-26, 28). These loans, he says, were after the
business was already started, not for start-up costs. (Id.). Mortimer testified that only Dr.
Richard contributed money to start the business, but Mortimer has no documentation of
this and is indecisive on how he obtained this knowledge and how the money was
contributed:

Q: So going back to the initial capital that was necessary for Family Practice, where

did that money come from, the initial money that you needed to start Family

Practice?

A: | didn’t start Family Practice.

Q: The money that was needed to start Family Practice, where did it come from?

A: Dr. Richard.

Q: Al right. How do you know that money came from him individually?

A: Because | know he did it.

Q: You saw the checks?

A: Yes.

Q: You saw the checks that he wrote?

A: | don’t remember exactly, you know, how it - - | don’t remember everything.

(Id. at 23-24, 26-28).

10

 
 

 

During the relevant time period, Mortimer claimed income, expenses, and net profits
and losses from Family Practice on his federal income tax returns as coming from a
business that he “materially participated in the operation of” rather than as W-2 wages. (ld.
at 87-92). Dr. Richard, on the other hand, claims he never paid any taxes for Family
Practice.? (Richard Decl. at 2). Mortimer used the same person to prepare his personal
tax forms and Family Practice’s tax forms, (Mortimer Dep. at 84), and, according to Dr.
Richard, Mortimer changed Family Practice’s accountant without Dr. Richard’s
knowledge.’ (Richard Decl. at 2).

Mortimer also handled the winding up of the business. Although Mortimer claims
that he did not own the equipment, furniture, or computers in the clinic, upon dissolution of
Family Practice he moved everything into storage, where it remained at the time of his
deposition. (Mortimer Dep. at 118). He also still had the patient records in storage at the
time of his deposition. (Id. at 120). After dissolution, he helped another physician who
worked at Family Practice set up a chiropractic clinic called “Family Wellness” at the same
location with the same employees. (Id. at 117-20). He also continued to approve lingering
Family Practice litigation settlements and sign checks—including checks to himself, his
wife, and his other personal businesses. (Id. at 54-55, 64-65).

3. Daily Management
The record evidence also shows that Mortimer participated heavily in the daily

management of Family Practice. Mortimer admittedly (1) ran day-to-day operations; (2)

 

8 Mortimer did not refute these assertions made by Dr. Richard in his declaration.

* Mortimer admits in his deposition that Family Practice changed accountants—
without specifying who made the change, (Mortimer Dep. at 84-85)—and he does not
refute Dr. Richard’s statement in any other way.

11

 
 

 

managed personnel matters; (3) handled advertising and other primary office decisions;
(4) was responsible for vendor bills; (5) coordinated billing to insurers and payments
received from insurers; and (6) possessed keys and alarm codes for the clinic.

Although Dr. Richard was the president of Family Practice, he only visited the clinic
a few days per month. (Mortimer Dep. at 34; Richard Decl. at 1). Conversely, Mortimer
was at the clinic every day and handled the day-to-day operations, including marketing,
hiring and scheduling employees, treating patients,'° managing payroll, paying the rent,
handling building issues with the landlord, coordinating and paying vendors, arranging for
equipment to be serviced, maintaining patient records, and obtaining supplies. (Mortimer
Dep. at 32-35, 39-43). Mortimer also contracted with a billing company for an
arrangement whereby he sent the medical records to the company, the company billed the
insurers, and Mortimer deposited the checks from the insurers. (Id. at 112-15). Mortimer
had keys to the office and knew the alarm code, (id. at 32), while Dr. Richard, the supposed
sole owner, did not have a key to the clinic or know the alarm code, (Richard Decl. at 2).1'

4. Mortimer Was an Owner of Family Practice

Considering the factors identified by the Florida statute and courts, these
admissions from Mortimer and other evidence indicate that Mortimer was an owner of
Family Practice. Given this overwhelming evidence of ownership and the lack of evidence
to the contrary, no reasonable jury could find that Mortimer was not a partial owner of
Family Practice. See Anderson, 477 U.S. at 249-50 (“If the evidence is merely colorable, or
is not significantly probative, summary judgment may be granted.” (internal citations

omitted)). State Farm has thus established that Family Practice was not exempt from

 

‘° Mortimer was certified as a chiropractic assistant. (Mortimer Dep. at 11).
‘t Mortimer did not refute these assertions made by Dr. Richard in his declaration.

12

 
 

 

licensure and therefore was not lawfully entitled to payments from State Farm.

Accordingly, the Court now turns to State Farm’s claims for fraud, unjust enrichment, and

declaratory judgment.
B. Claims
1. Fraud

The Court finds that there are genuine issues of material fact as to whether Mortimer
committed common law fraud. “The ‘essential elements’ of common law fraud under
Florida law are: (1) a false statement of fact; (2) known by the person making the statement
to be false at the time it was made; (3) made for the purpose of inducing another to act in
reliance thereon; (4) action by the other person in reliance on the correctness of the
statement; and (5) resulting damage to the other person.” State Farm Mut. Auto. Ins. Co.
v. Altamonte Springs Diagnostic Imaging, Inc., No. 6:11-cv-1373-Orl-31GJK, 2011 U.S.
Dist. LEXIS 146926, at *9 (M.D. Fla. Dec. 21, 2011) (citing Gandy v. Trans World Computer
Tech. Grp., 787 So. 2d 116, 118 (Fla. 2d DCA 2001)). Florida law also provides that
insurers are not required to pay “any person who knowingly submits a false or misleading
statement relating to the claim or charges.” Fla. Stat. § 627.736(5)(b)1.c. (2012). The
same part of the statute prohibits billing insurers for medical services provided by an entity
that was not properly licensed to perform the services. Id. § 627.736(5)(d) (2012).

Mortimer coordinated Family Practice’s billing from initially contracting with the
billing company through depositing the insurer checks. The bills were submitted to induce
State Farm to rely on their accuracy and pay for the services—which they did. State Farm
had no legal obligation to do so and, thus, suffered damages. However, there are genuine

issues of fact as to whether Mortimer knowingly made a false statement of fact. Although

13

 
 

 

it is clear from the record evidence that Mortimer was a partial owner, State Farm has not
clearly established that he knew he was violating the statute. Accordingly, summary
judgment is not appropriate on State Farm’s claim for common law fraud.

2. Unjust Enrichment

State Farm also argues that it is entitled to recover payments made to Mortimer and
Family Practice under a theory of unjust enrichment. “[T]o establish the elements of a
cause of action for unjust enrichment, State Farm must show that: (1) plaintiff has conferred
a benefit on the defendant, who has knowledge thereof; (2) defendant voluntarily accepts
and retains the benefit conferred; and (3) the circumstances are such that it would be
inequitable for the defendant to retain the benefit without paying the value thereof to the
plaintiff.” Med. Serv. Ctr., 103 F. Supp. 3d at 1355.

Charges for services rendered by clinics not properly licensed are “unlawful
charge[s] and [are] noncompensable and unenforceable.” Fla. Stat. § 400.9935(3); see
Silver Star, 739 F.3d at 583. Courts have recognized a cause of action for unjust
enrichment to allow insurers to recover payments made for these unlawful charges. See
Silver Star, 739 F.3d at 584-86; Med. Serv. Ctr., 103 F. Supp. 3d at 1355. “If [State Farm]
showed that the [clinic was] in fact operating in violation of the Clinic Act, then it was entitled
to recover the amounts it paid to the clinic]... .” Allstate Ins. Co. v. Vizcay, 823 F.3d
1326, 1330 (11th Cir. 2016).

Mortimer admitted that he retained a direct benefit from State Farm’s payments to
Family Practice. (Mortimer Dep. at 133). These payments were for unlawful charges that

were “noncompensable and unenforceable.” Therefore, it would be unjust to allow

14

 
 

 

Mortimer to retain these benefits. The Court concludes that State Farm is entitled to
summary judgment on the issue of liability on its claim for unjust enrichment.
3. Declaratory Judgment

Courts have recognized a declaratory cause of action for insurers when there are
pending payments due for services unlawfully rendered. See Silver Star, 739 F.3d at 584:
Med. Serv. Ctr., 103 F. Supp. 3d at 1355-56. However, State Farm brought its claim for a
declaratory judgment against only Family Practice; whereas, State Farm is now moving for
summary judgment against only Mortimer. As such, entry of a declaratory judgment in this
Order is not proper.

Cc. Damages

Although State Farm is entitled to damages, there are genuine issues of material
fact as to the amount of damages attributable to Mortimer. Although Mortimer admitted to
directly benefiting from the payments made by State Farm, it is unclear that he should be
held jointly and severally liable for the full value of payments conferred to Family Practice.
Thus, the amount of damages to which State Farm is entitled remains an issue for trial.
IV. Conclusion

It is hereby ORDERED that Plaintiffs’ Motion for Summary Judgment (Doc. 36) is
DENIED IN PART and GRANTED IN PART. The motion is DENIED as to Counts | & 3

and is GRANTED as to liability on Count II.

DONE and ORDERED in Orlando, Coy fom |

JOHN aI II
A inter States District Judge
Copies furnished to:
Counsel of Record
Unrepresented Parties

15

 
